COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Baker Hughes Oilfield Operations, LLC, Relator

Appellate case number:      01-17-00944-CV

Trial court case number:    2017-73644

Trial court:                333rd District Court of Harris County

        This Court’s December 21, 2017 Order had requested a response to the mandamus
petition filed by the relator, Baker Hughes Oilfield Operations, LLC. Relator seeks to
compel the respondent district judge to vacate the order, signed on November 27, 2017,
granting, in part, relator’s motion to compel arbitration, but limiting it before a single
arbitrator rather than a panel of three arbitrators. Real party in interest Markall Inc. filed
a response and relator filed a reply. This Court’s Order had also denied relator’s motion
for emergency relief seeking a stay of the November 27, 2017 order, pending disposition
of this petition, because RPI Markall’s response stated, among other things, that “[n]o
administrative conference ha[d] been scheduled.”

        On January 23, 2018, relator filed a second motion for emergency relief seeking a
stay of the November 27, 2017 order. See TEX. R. APP. P. 52.10(a). Relator claims that a
stay is now needed before February 2, 2018, because after the administrative conference
took place on January 16, 2018, the AAA sent a list of arbitrators to the parties on
January 22, 2018, and the parties have to submit their strikes and ranks to AAA by
February 5, 2018, at which time AAA will select a single arbitrator pursuant to the order.

        RPI Markall filed a response on January 24, 2018, contending that the second
motion should be denied because, after the February 5, 2018 deadline, “[i]t will most
likely take another couple of weeks for the AAA to appoint and confirm the arbitrator.”
Markall contends that the arbitration hearing date “will likely be several months away in
light of the 120-day window for a final decision per the parties’ arbitration agreement.”
On January 26, 2018, relator filed a reply in support of its motion.
       Accordingly, because the AAA’s selection of a single arbitrator may render this
petition moot, the Court GRANTS relator’s second motion for emergency relief, and
ORDERS that the respondent’s November 27, 2017 order is stayed, pending this Court’s
disposition of the petition. See TEX. R. APP. P. 52.10(b). This stay is effective until the
petition is decided or this Court lifts the stay, and any party may move for
reconsideration. See id. 52.10(c).

      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                  Acting individually       Acting for the Court

Date: January 30, 2018